UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-4321 JPMorgan Value Opportunities Fund, Inc. (Exact Name of Registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Jeffrey L. Steele JPMorgan Value Opportunities Fund, Inc. 1101 Vermont Avenue, NW Washington, DC 20005 (name and address of agent for service) Copies to: JULIAN E. MARKHAM, Esq. THOMPSON, O'DONNELL 1212 New York Avenue, Suite 1000, N.W. Washington, D.C. 20005 (Counsel for the Registrant) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: June 30, 2008 Date of reporting period: September 30, 2007 ITEM ITEM 1 – Schedule of Investments JPMorgan Value Opportunities Fund Schedule of Portfolio Investments As of September 30, 2007 (Unaudited) (Amounts in thousands) Shares Security Description Value ($) Long-Term Investments 98.5% Common Stocks 98.5% Aerospace & Defense 0.5% 124 Spirit Aerosystems Holdings, Inc., Class A (a) 4,825 Auto Components 0.5% 171 TRW Automotive Holdings Corp. (a) 5,430 Beverages 0.4% 184 Constellation Brands, Inc.,Class A (a) 4,459 Capital Markets 4.3% 70 Bear Stearns Cos., Inc. (The) 8,646 134 Lazard Ltd., Class A (Bermuda) 5,681 159 Morgan Stanley 10,023 1,078 TD AMERITRADE Holding Corp. (a) 19,647 43,997 Chemicals 1.8% 87 Dow Chemical Co. (The) 3,750 263 Rohm & Haas Co. 14,636 18,386 Commercial Banks 4.5% 168 BB&T Corp. 6,765 173 TCF Financial Corp. 4,516 153 U.S. Bancorp 4,987 422 Wachovia Corp. 21,168 244 Wells Fargo & Co. 8,706 46,142 Communications Equipment 1.8% 448 Corning, Inc. 11,048 397 Motorola, Inc. 7,355 18,403 Computers & Peripherals 1.2% 54 International Business Machines Corp. 6,314 83 Lexmark International, Inc., Class A (a) 3,426 111 Network Appliance, Inc. (a) 2,974 12,714 Consumer Finance 1.0% 122 Capital One Financial Corp. 8,124 80 Discover Financial Services (a) 1,656 9,780 Containers & Packaging 0.4% 72 Ball Corp. 3,870 Diversified Financial Services 8.2% 774 Bank of America Corp. 38,930 159 CIT Group, Inc. 6,376 833 Citigroup, Inc. 38,862 84,168 Diversified Telecommunication Services 5.1% 266 AT&T, Inc. 11,267 929 Verizon Communications, Inc. 41,154 52,421 Electric Utilities 3.4% 162 American Electric Power Co., Inc. 7,442 251 Edison International 13,929 116 FirstEnergy Corp. 7,322 404 Sierra Pacific Resources 6,349 35,042 Electronic Equipment & Instruments 1.1% 122 Arrow Electronics, Inc. (a) 5,200 180 Tyco Electronics Ltd. 6,378 11,578 Energy Equipment & Services 0.5% 120 Halliburton Co. 4,589 Food & Staples Retailing 1.7% 363 Safeway, Inc. 12,032 144 SUPERVALU, Inc. 5,618 17,650 Food Products 1.0% 85 General Mills, Inc. 4,954 152 Kraft Foods, Inc. 5,249 10,203 Health Care Providers & Services 1.0% 123 WellPoint, Inc. (a) 9,707 Hotels, Restaurants & Leisure 0.7% 176 Royal Caribbean Cruises Ltd. 6,865 Household Products 3.8% 114 Colgate-Palmolive Co. 8,123 444 Procter & Gamble Co. 31,245 39,368 Industrial Conglomerates 4.3% 907 General Electric Co. 37,533 153 Tyco International Ltd. (Bermuda) 6,794 44,327 Insurance 6.0% 112 AMBAC Financial Group, Inc. 7,021 60 American International Group, Inc. 4,079 66 Assurant, Inc. 3,542 600 Genworth Financial, Inc., Class A 18,447 114 Hartford Financial Services Group, Inc. 10,541 126 MBIA, Inc. 7,668 105 MetLife, Inc. 7,342 27 Prudential Financial, Inc. 2,615 61,255 Internet Software & Services 0.5% 206 Yahoo!, Inc. (a) 5,529 IT Services 0.4% 203 Western Union Co. (The) 4,251 Machinery 3.0% 34 Caterpillar, Inc. 2,627 218 Dover Corp. 11,092 178 Joy Global, Inc. 9,028 90 Kennametal, Inc. 7,592 30,339 Media 4.8% 147 Comcast Corp., Class A (a) 3,564 580 News Corp., Class A 12,743 145 R.H. Donnelley Corp. (a) 8,122 295 Time Warner Cable, Inc., Class A (a) 9,670 260 Time Warner, Inc. 4,766 283 Walt Disney Co. (The) 9,733 48,598 Metals & Mining 1.1% 286 Alcoa, Inc. 11,204 Multi-Utilities 2.4% 485 CMS Energy Corp. 8,149 130 Consolidated Edison, Inc. 6,001 113 SCANA Corp. 4,385 263 Xcel Energy, Inc. 5,663 24,198 Multiline Retail 0.6% 101 Kohl's Corp. (a) 5,762 Oil, Gas & Consumable Fuels 13.1% 30 Apache Corp. 2,702 191 Arch Coal, Inc. 6,441 223 Chevron Corp. 20,850 248 ConocoPhillips 21,758 114 EOG Resources, Inc. 8,239 572 Exxon Mobil Corp. 52,944 36 Marathon Oil Corp. 2,041 210 Occidental Petroleum Corp. 13,476 90 XTO Energy, Inc. 5,590 134,041 Paper & Forest Products 1.0% 1,233 Domtar Corp. (Canada) (a) 10,110 Pharmaceuticals 6.0% 194 Abbott Laboratories 10,419 320 Merck & Co., Inc. 16,536 313 Pfizer, Inc 7,639 352 Schering-Plough Corp. 11,124 106 Sepracor, Inc. (a) 2,901 281 Wyeth 12,496 61,115 Real Estate Investment Trusts (REITs) 1.0% 115 Mack-Cali Realty Corp. 4,710 65 Public Storage, Inc. 5,136 9,846 Road & Rail 2.2% 72 Burlington Northern Santa Fe Corp. 5,844 129 Hertz Global Holdings, Inc. (a) 2,931 258 Norfolk Southern Corp. 13,388 22,163 Semiconductors & Semiconductor Equipment 0.7% 291 Xilinx, Inc. 7,617 Software 0.6% 333 Symantec Corp. (a) 6,459 Specialty Retail 1.0% 122 Advance Auto Parts, Inc. 4,104 298 Staples, Inc. 6,404 10,508 Thrifts & Mortgage Finance 4.8% 399 Countrywide Financial Corp. 7,576 131 Fannie Mae 7,978 384 Freddie Mac 22,630 209 MGIC Investment Corp. 6,740 175 Radian Group, Inc. 4,072 48,996 Tobacco 1.2% 176 Altria Group,Inc. 12,265 Wireless Telecommunication Services 0.9% 236 Crown Castle International Corp. (a) 9,606 Total Long-Term Investments (Cost $905,800) 1,007,786 Short-Term Investment 1.1% Investment Company 1.1% 11,562 JPMorgan Prime Money Market Fund, Institutional Class (b) (m) (Cost $11,562) 11,562 Total Investments 99.6% (Cost $917,362) 1,019,348 Other Assets in Excess of Liabilities 0.4% 3,955 NET ASSETS 100.0% $ 1,023,303 Percentages indicated are based on net assets. ABBREVIATIONS: (a)Non-income producing security. (b)Investment in affiliate. Money market fund registered under the Investment Company Act of 1940, as amended, and advised by J.P. Morgan Investment Management Inc. (m)All or a portion of this security is reserved for current or potential holdings of futures, swaps, options, TBAs, when-issued securities, delayed delivery securities, and reverse repurchase agreements. As of September 30, 2007, the gross unrealized appreciation (depreciation) of investments based on the aggregate cost of investments for federal income tax purposes was as follows: Aggregate gross unrealized appreciation $130,955 Aggregate gross unrealized depreciation (28,969) Net unrealized appreciation/depreciation $101,986 Federal income tax cost of investments $917,362 For a description of the Fund's accounting policies, see Notes to Financial Statements included in the Fund's June 30, 2007 Annual Report. ITEM 2 -Controls and Procedures (a) The Registrant’s Principal Executive Officer and Treasurer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. (b) There was no change in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 - Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. (a) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JPMorgan Value Opportunities Fund, Inc. By /s/ Jeffrey L. Steele, President and Principal Executive Officer Date: November 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Jeffrey L. Steele, President and Principal Executive Officer Date: November 28, 2007 By /s/
